Citation Nr: 1455435	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  12-28 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), psychosis not otherwise specified (NOS), depression, and schizotypal personality disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1976 to October 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO). 

The Board notes that while a claim of entitlement to service connection for "nervous condition" was denied by the RO in July 1994, the Veteran's claim for PTSD is based on new diagnoses and is therefore is a "new claim."  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996), Boggs v. Peake, 520 F.3d. 1330, 1336 (Fed. Cir. 2008).  The Veteran claimed entitlement to service connection for PTSD.  Claims of service connection for psychiatric disability encompass claims for all psychiatric disorders that are reasonably raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the Veteran's claim encompasses his diagnoses during the appeal period of depression, psychosis NOS, and schizotypal personality disorder.

In January 2014, the Board remanded the claim for additional development.  As discussed below, the Board finds that the resulting development is not in substantial compliance with its remand directives and another remand is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the appellant if further action is required.


REMAND

In the January 2014 remand, the Board directed that any outstanding service mental hygiene records should be obtained.  The Medical Board Narrative Summary dated February 1985 states that the Veteran "had mild recurrent depression during his military career" and the Veteran has reported that he was seen by a psychiatrist in service.  The Veteran's March 1985 Report of Medical History reflects that he complained of having "frequent trouble sleeping," "depression or excessive worry," and "nervous trouble of any sort."  

On remand, VA sought mental hygiene records from Tripler Army Hospital in Hawaii dated between January 1985 and December 1985.  The request was fulfilled and there do not appear to be any mental hygiene records made in 1985 stored at that facility.  However, in the July 2014 appellate brief, the Veteran's representative argues that the Veteran had multiple duty locations during active duty that have not been researched and that no formal finding of unavailability has been issued.

The Veteran's March 1985 Report of Medical History describes incidents occurring in Nuremberg, Germany in February 1977, and Erlangen, Germany, in August 1979 that may have resulted in mental health treatment.  On remand, mental hygiene records should be sought at the appropriate facilities that would house stored mental hygiene records created in Germany at the relevant times and locations, and at any other active duty locations.  If no mental hygiene records exist, then a formal finding of unavailability should be issued to the Veteran and noted within the claims file.

If new mental hygiene records are obtained, an addendum opinion should be obtained addressing the new evidence.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any service mental hygiene records, physically or electronically from all appropriate facilities related to the Veteran's active duty locations (excluding Tripler Army Hospital).  This includes facilities that would house stored mental hygiene records created in Nuremberg, Germany in 1977, and Erlangen, Germany, in 1979.  These records may have been stored separately from other service treatment records.  If no mental hygiene records exist, then a formal finding of unavailability should be issued to the Veteran and noted in the claims file.

2.  If, and only if, mental hygiene records are obtained, send the new evidence and the claims file to the VA psychologist who performed the February 2014 VA examination.  Ask him to provide an addendum opinion addressing the new records and any impact they may have upon his findings.  If the February 2014 VA examiner is not available, obtain the addendum opinion from another appropriate individual.

3.  Then readjudicate the appeal.  If the benefit sought remains denied, the Veteran should be furnished a supplemental statement of the case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

